Thomas, J.
An action may be maintained by the town against the husband for the support of his wife as a pauper. But she does not carry to the town the credit of her husband. A town cannot, as a trader might, supply her with necessaries suitable to her condition in life. The only power of the town is under the pauper laws. If she is in need of relief, the town may supply ^ it, but as to a pauper. The overseers who have her in charge are of course to exercise a sound discretion in determining whether or not she shall be sent to the poor house, and as to what is necessary for her relief as a poor person. But in the exercise of this discretion they cannot take into consideration her circumstances as the wife of the defendant ; nor can this consideration influence them in determining the amount to be expended. That would be to apply to this mode of support the rule adopted in the supply of necessaries; and in cases, like this, where the husband is a person of large fortune, the rule would allow the overseers of the poor to support her in a style not only of comfort, but to some degree of luxury. New Bedford v. Chace, 5 Gray, 28.
If the husband has unjustly expelled his wife from his house and refused to support her, her friends may supply her wants and recover the amount expended of the husband. The legal tribunals of the country are also open to her for redress. But in this form of relief she can recover support only as a pauper.

Exceptions sustained.